The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The first sentence of the specification should be updated to indicate the status of the parent application as U.S. Patent No. 10,870,365.

Claims 1, 4, 6-8, 12, 15-16, 21 and 24 are objected to because of the following informalities:
	Claim 1, line 6, --the-- should be inserted after “with”.
	Claim 4, line 2, “forming” should apparently be deleted.
	Claim 6, line 2, --one-- should be inserted before “power”. 
Claim 7, line 4, “have” should be --has--.
Claim 8, line 1, --the-- should be inserted before “vehicle”.
Claim 12, line 1, “connect” should be --connected--.
Claim 15, line 2, “terminals” should be --terminal--, and --the boom has-- should be inserted after “and”;
and line 3, --whereby-- (or a similar term) should be inserted after the comma.
Claim 16, line 4, --it-- should be inserted after “hold”.
Claims 21 and 24, line 2, --a-- should be inserted before “lift”.
	Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 20-21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 2, 3, 4, and 5, each recitation of “the power …” should be --the at least one power …-- (emphasis added).
Claim 7, line 4, the recitation “the depleted power pack” lacks antecedent basis (emphasis added).
Claim 11, line 2, the recitation “the at least one charging terminal” lacks antecedent basis (emphasis added).
Claims 20 and 25, the recitations of “the drop mechanism” lack antecedent basis (in claim 17).
Claim 21 recites “the method of claim 12 …”, but claim 12 is not a method. It is also noted that claim 21, other than depending from claim 12, is identical to claim 24.
Claim 26, lines 1-2, the recitation “the first station” lacks antecedent basis (emphasis added).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 17, 21, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10,308,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims sought to be patented is wholly contained within the scope of the patented claims (i.e., the claims at issue are merely broader than those of the Patent).

Claims 1-22, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims sought to be patented is wholly contained within the scope of the patented claims (i.e., the claims at issue are merely broader than those of the Patent).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ahrens (WO 2016/172605, which has a publication date of 10/27/16, and is a Patent equivalent of US 10,308,125 cited above in par. 7).

Claims 1, 6, 9, 17, 18, 20, 21, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droste (US 8,973,254).
Droste shows a system for exchanging vehicle batteries, comprising a power (i.e., battery) exchange terminal 400 disposable on a ground surface and having a sufficiently low profile such that a vehicle requiring a battery exchange can drive over the terminal during a battery exchange, wherein the terminal comprises a drop mechanism associated with the terminal for releasing a depleted power cell from a vehicle during its power exchange (note the description of “unlatching or unlocking post” in col. 7:40-63), or a lift mechanism associated with the terminal for inserting a charged power cell into the vehicle during its power exchange (note the description of “latching or locking post” in col. 9:1-15).
Re claim 6, note the description of RFID or other sensors disclosed in at least col. 7:53-63, which enable wireless communication between the vehicle and the exchange terminal.
Re claim 9, the power cell (battery) is disposed in a container (housing 102) adjacent the lift mechanism.
Re claim 17, Droste discloses a method for vehicle power exchange, comprising receiving a vehicle for power exchange at a first position along a power exchange strip and removing a depleted power cell from the vehicle by releasing the power cell from 
Re claim 18, the depleted power cell is removed using a drop mechanism associated with the first position, as noted in the analysis of claim 1 above.
Re claims 20 and 23, at least one of the drop mechanism or the lift mechanism clearly has a “sufficiently low profile”, as broadly claimed, for placement on a ground surface which the vehicle traverses between the first and second positions, as can be inferred from Fig. 5B.
Re claims 21 and 24, the replacement power cell is inserted using a lift mechanism, as noted in the analysis of claim 1 above.
Re claim 26, the vehicle can be powered to move from the first position to the second position using an on-board vehicle auxiliary power source (col. 8:22-41).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Droste alone or in view of Holland et al (US 10,807,492).

Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Droste by providing separate lift and drop mechanisms at the respective power exchange terminals, as this would merely be a logical and efficient means of performing the respective lift and drop operations at the separate terminals, the provision of which in the apparatus of Droste would neither require undue experimentation nor produce unexpected results.
Furthermore, Holland shows in the Figs. 5 and 6 embodiments a vehicle battery exchange system, wherein separate lift and drop mechanisms 520/522, 614/616 are provided at distinct spaced apart power exchange terminals 530/532, 618/620, respectively. This is explicitly disclosed as an alternative to a single lifting/dropping mechanism 414 at a single power exchange terminal 422 (Fig. 4). 

Re claims 4 and 5, to have provided two or more power exchange strips to form a power exchange facility would have been an obvious design expediency, as it has been held that the mere duplication of parts involves only routine skill in the art.
Re claim 7, the first and second terminals are respective first and second stations where a depleted power cell is received from the vehicle and where a replacement power cell is installed in the vehicle, respectively.
Re claim 8, the use of a generic “processor” to control movement of the vehicle between the stations is considered an obvious design expediency, if not inherent.
Re claim 25, the drop mechanism and the lift mechanism would obviously both have sufficiently low profiles, as noted in the analysis of claims 20 and 23 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Droste in view of Yu (WO 2012/001316).
Droste does not disclose the container to comprise a cooler.
Yu teaches a battery for powering a motor vehicle, wherein at least a part 20 of a cooling system for the battery is disposed within a container (battery case 2).
.

Claims 11-13, 15-16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Droste in view of Ligrano (US 2008/0294283).
Droste does not explicitly disclose the mechanical structure of the lift or drop mechanisms, and thus does not show either of these devices to comprise a boom pivotally attached at one end thereof to the respective terminal and having a second end for receiving either a charged power cell for insertion into the vehicle or a depleted power cell for removal from the vehicle.
Ligrano teaches a battery exchange station comprising a handling device 18 having a boom 22, 24 pivotally attached at one end thereof to a battery exchange terminal and having a second end for receiving either a charged power cell for insertion into a vehicle 40 or a depleted power cell for removal from the vehicle.
It  would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Droste by providing each of the lift and drop mechanisms as a boom pivotally attached at one end thereof to the respective power exchange terminal and having a second end for receiving either a charged power cell for insertion into the vehicle or a depleted power cell for removal from the vehicle, as shown by Ligrano, as this would simply be a well-known and art recognized mechanical device for the same purpose and in the same environment, the use of which in the 
Re claim 13, the use of a hydraulic cylinder for actuating the boom would have been an obvious design expediency.
Re claims 15 and 16, note that Droste discloses devices on the ends of the lift and drop mechanisms that respectively lock and unlock latches 106 on the vehicle which hold the battery in place on the vehicle (col. 4:23-34, col. 7:20-28 and 40-49, col. 9:1-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Droste alone or in view of Holland et al, as applied to claim 2 above, and further in view of Ligrano.
This rejection utilizes the same obviousness rationale set forth above in par. 15.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references made of record but not relied upon were previously cited in the parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652


1/13/22